Case 2:19-cv-06325-DSF-JEM Document 34 Filed 03/09/20 Page 1 of 14 Page ID #:501



    1 Grego!Y B. Beam (SBN 102443)
      Mark D. Alpert (SBN: 138152)
    2 GREGORY BEAM & ASSOCIATES, INC.
      23113 Plaza Pointe Drive, Suite 100
    3 Laguna Hills, CA 92653
      (949) 598-5800
    4 malpert@beamlaw.net
    5 Attorneys for Plaintiffs,
        Michael Windeler, Karen Windeler, Joy Salemi,
    6 Jeff Schneide~ Eana Schneider, Barbara Knight,
        Kent Knight, tnuce DePaola, Terri DePaola
    7

    8                UNITED STATES DISTRICT COURT OF CALIFORNIA
    9                         CENTRAL DISTRICT OF CALIFORNIA
   10

   11 MICHAEL WINDELER KAREN                      )          Case No.2: 19-cv-06325-DSF(JEMx)
      WINDELER, JOY SALERNI, JEFF                 )
   12 SCHNEIDER, EDNA SCHNEIDER,                  )
      BARBARA KNIGHT KENT                         )
   13 KNIGHT, BRUCE DEPAOLA,                      )          AMENDED JOINT REPORT OF
      TERRI DEPAOLA,                              )          EARLY MEETING
   14                                             )
              Plaintiffs and Petitioners,         )          [FRCP RULE 26(b); CD-LR 26-1]
   15                                             )
        vs.                                       )
   16                                             )          Date:     March 16, 2020
      CAMBRIA COMMUNITY                           )          Time:     11 :00 a.m.
   17 SERVICES DISTRICT;                          )          Location: Courtroom 7D
      COUNTY OF SAN LUIS OBISPO,                  )                    First Street ~ourthouse
   18                                             )                    350 West 1s Street
              Defendants and Respondents.         )                    Los Angeles, CA
   19                                             )
                                                  )          Assigned to
   20                                             )          Honorable Judge DaleS. Fischer
                                                  )
   21                                             )          Complaint filed: July 24, 2019
                                                  )
   22                                             )

   23

   24         Pursuant to Federal Rule of Civil Procedure 26(f), Central District Local Rule
   25   26-1 , and this Court's Standing Order, the parties to this action, Plaintiffs
   26   MICHAEL WINDELER, KAREN WINDELER, JOY SALERNI, JEFF
   27 SCHNEIDER, EDNA SCHNEIDER, BARBARA KNIGHT, KENT KNIGHT,
   28   BRUCE DEPAOLA, TERRI DEPAOLA, and Defendants, CA:MBRIA
                                                      - 1-
                                      JOINT REPORT OF EARLY MEETING
Case 2:19-cv-06325-DSF-JEM Document 34 Filed 03/09/20 Page 2 of 14 Page ID #:502



    1 COMMUNITY SERVICES DISTRICT, COUNTY OF SAN LUIS OBISPO hereby

    2   submit this Joint Report of Early Meeting.
    3         a.    Statement of the case:
    4         Plaintiffs (or their predecessors purchased five legal lots which are zoned to
    5   allow the development of single family homes in an unincorporated area of San Luis
    6 Obispo County (Defendant "County") known as Cambria, from the 1940s to 1989.

    7   Plaintiffs claim the lots were all purchased for a fair market value reflecting the
    8   reasonable expectation that they could be developed with single family homes. The
    9   lots are located within Defendant Cambria Community Services District's
   10   ("District") service area. Plaintiffs claim that they were specially assessed to finance
   11   the construction and maintenance of the District's sewer and water systems.
   12         Prior to this action being filed, Plaintiffs sought to obtain water and sewer
   13   service from the District or secure a place on a waiting list for water or sewer
   14   service, but such applications were refused or rejected. Plaintiffs claim District's
   15 response was that "at this time" it was not accepting applications for service to

   16 Plaintiffs as recently as November 2017. Plaintiffs submitted applications for a

   17 minor use permit for development of single-family homes. The applications were
   18   returned unprocessed (and thereby rejected) because they were not accompanied by
   19 written verification of water and sewer service from the District. In addition, in

   20   April, 2017, the owners of one of the subject lots (the Windelers) submitted a
   21   development application along with a variance request to the County, seeking a
   22   variance from all requirements that would bar development without verification of
   23 water or sewer service from the District. The Application proposed development

   24   with any combination of services that would be acceptable to the County, including
   25 ground water, an onsite well, or trucked in water. The Application was denied by the
   26   County. The findings included the finding that granting the Variance would be
   27   inconsistent with growth limitations adopted by County and District, including a
   28
                                                   - 2-
                                     JOINT REPORT OF EARLY MEETING
Case 2:19-cv-06325-DSF-JEM Document 34 Filed 03/09/20 Page 3 of 14 Page ID #:503



    1   "Buildout Reduction Plan" ("BRP") adopted by the District which called for
    2   eliminating 1831 previously approved lots.
    3         Plaintiffs contend that there is existing, available sewer capacity to serve their
    4   lots. Plaintiffs requested an explanation as to why the District could not provide
    5   sewer service, but are unaware of any stated justification. Plaintiffs contend that the
    6   decision to deny sewer access has no justification, other than the prevention of
    7   development.
    8         In sum, Plaintiffs allege that the County and District have made the political
    9   decision to stop growth, but are unwilling to compensate the lot owners for the
   10   taking of their property, so they have purposefully maintained a water "emergency"
   11   for decades and refused to allow development except through District water which
   12   will never become available by choice and District sewers which they refuse to
   13   make available, despite the fact that hundreds of lot owners, including plaintiffs,
   14   paid for the development of the water and sewer system.
   15         County asserts that its Planning Area Standards and its requirement that in
   16   order to develop property within the town of Cambria, the property owner must
   17   provide verification of water and sewer service by District, are based on legitimate
   18   government interests directly related to health and safety and that plaintiffs, or their
   19   property, have not been unfairly singled out to bear a burden that should be borne by
   20   the public as a whole. Defendants contend Development within the town of Cambria
   21   is dependent on a public water system and the growth limitations in Title 26 are
   22   based on water availability within the Cambria area. County asserts that is has not
   23   acted arbitrarily, capriciously, unreasonably or pretextually.
   24         The District contends Cambria is and has been in a Water Emergency since
   25   2001. The District contends its entire water supply comes from wells located on two
   26   creeks, San Simeon Creek to the North of town, and Santa Rosa Creek, which runs
   27   through Cambria. The District owns three wells on San Simeon Creek from which
   28   the majority of the town's water is drawn. It also owns three wells in the Santa Rosa
                                                   - 3-
                                      JOINT REPORT OF EARLV MEETING
Case 2:19-cv-06325-DSF-JEM Document 34 Filed 03/09/20 Page 4 of 14 Page ID #:504




        Creek basin: two potable and one non-potable. Since rainfall in Cambria is strictly
    2 seasonal, and no rain generally falls from May through October, water storage is a
    3 critical issue. The District is permitted by the State to withdraw a specific amount of
    4 water from the creeks. This is contingent upon maintaining wetland habitats in the

    5 creek for certain endangered species. The District declared a Water Code Section
    6 350 emergency shortage in 2001 and put a moratorium on new connections to the

    7   water system. To date, the Water Code Section 350 declaration has not been lifted.
    8 The District contends it does not have enough water to meet current needs and

    9 Cambria residents and businesses have dealt with severe cutbacks in water use.

   10   Additionally, District contends the California Coastal Commission recently found a
   11   substantial issue in the County's approval of a Coastal Development Permit for
   12   construction of a 4,000 square foot residence in Cambria, finding insufficient water
   13   to support even existing development.
   14         b.    Subject matter jurisdiction: Subject matter jurisdiction is a federal
   15   question. [28 U.S.C. §§ 1331, 1343,2201,2202 and 42 U.S.C. § 1983]
   16         c.    Legal issues:
   17                i)     Is there a per se taking of the Plaintiffs' real property by the
   18                       denial of economically viable use?
   19                ii)    Alternatively, is there a taking of Plaintiffs' real property under
   20                       the ad hoc balancing of factors set forth in Penn Central Trans.
   21                       Co. v. New York (1978) 438 U.S . 104, 124b including but not
   22                       limited to (I) the economic impact on the property, (2) the
   23                       character of government action, and (3) the interference with
   24                       investment-backed expectations of the property owner.
   25                iii)   Is there a taking of property caused by the denial of the benefits
   26                       of a special assessments paid by Plaintiffs for water and/or sewer
   27                       service?
   28
                                                    -4-
                                       JOINT REPORT OF EARLY MEETING
Case 2:19-cv-06325-DSF-JEM Document 34 Filed 03/09/20 Page 5 of 14 Page ID #:505



    1                iv)    Have the Defendants denied the Substantive Due Process Rights
    2                       of Plaintiffs in Processing their applications for utility service
    3                       and development??
    4 Contemplated procedural issues/concerns:

    5                v)     As set forth below, Plaintiffs will seek leave to amend to add
    6                numerous additional plaintiffs. In addition, Plaintiffs anticipate new
    7                counsel will be seeking to substitute into the case.
    8         d.     Parties. evidence. etc.:
    9         Plaintiffs' percipient witnesses: Plaintiffs, other Defendant witnesses Airlin
   10   Singewald (County) and other County and District witnesses to be identified in
   11   discovery.
   12         Defendant County of San Luis Obispo's witnesses: Airlin Singewald, County
   13 Planner, Ellen Carroll, former Interim Deputy Director of Planning and Building

   14 (ret.), Jo Manson, County Planner (ret.), Trevor Keith, Director of Planning and

   15 Building, Robert Fitzroy, Deputy Director of Planning and Building; Courtney
                                                                                 1
   16 Howard, County Public Works Water Resources Division Manager.

   17         Defendant Cambria Community Service District witnesses include District
   18 Engineer Bob Gresens (retired); District Management Analyst Melissa Bland;

   19 former District Manager Jerry Gruber; former District Manager; former District

   20 Manager Vern Hamilton; former Board President Greg Sanders; Ken Topping; Bob

   21   Hamilton; former District Manager Brian Bode; former District Counsel Art
   22 Montandon; Coastal Commission Senior Environmental Scientist Tom Luster.

   23         Plaintiffs' Key documents:
   24 Grant deeds, quit claims, probate records, property profiles, closing statements and

   25   other documents showing title and method of acquisition of property by plaintiffs
   26 (and their predecessors in interest), including the price paid, and relating to their
   27
        1
   28    The County of San Luis Obispo reserves the right to disclose any further witnesses
        that it may use in support of its defense.
                                                   - 5-
                                      JOINT REPORT OF EARLY MEETING
Case 2:19-cv-06325-DSF-JEM Document 34 Filed 03/09/20 Page 6 of 14 Page ID #:506



    1   understanding of utility service at the time of acquisition. Plaintiffs' applications for
    2 utility service or development and County and District documents showing action or

    3   inaction on Plaintiffs' applications for utility service and/or development, Plaintiff
    4   Windeler Variance application and documents relating to the County and District's
    5 processing and action on same; Portions of the Local Coastal Plan ("LCP") and

    6 documents relating to processing the LCP, the District's Buildout Reduction Plan

    7   ("BRP") and documents related to adoption and enforcement of the BRP;
    8   Documents Relating To District Wait List, Documents Relating to the Sale and
    9   Purchase of Lots and Utility Service availability in Cambria, Documents relating to
   10   the physical availability and feasibility of providing sewer and/or water service to
   11   Plaintiffs' lots; Documents consisting of or relating to assessments and payments
   12   relating to the construction, improvement or maintenance of water and/or sewer
   13   services including Board of Supervisor's resolutions and Joint Powers Authority
   14   Agreements for construction ofthe sewer systems; Excerpts of Boyle Engineering
   15 report regarding development of the sewer system, Documents consisting of or

   16   relating to prior efforts to obtain water to serve residential lots by the District and
   17 County and/or the decision to pursue or not pursue such water; Documents relating

   18 to the County or District's efforts to retire or acquire undeveloped lots; including

   19 efforts, if any, to compensate the lot owners; BOS Resolution of Intent to construct

   20 and finance phase 2 of the sewer system; the Engineer's report re: construction;

   21   Notice to the Property Owners regarding pending assessment; Records of
   22   Assessments by the County relating to construction and maintenance of sewer and
   23 water systems; District Ordinance 3-86, various County and District Resolutions
   24   relating to water and sewer service, including District Res. 10-89, 8-90, 13-91, 11-
   25   92,20-93,21-94, 11-96, 11=98, 20-2003; District Board Minutes from November
   26   1990, May 1991, BOS Resolutions 76-335, 76-486; Property tax bills for Plaintiffs'
   27 properties; Findings adopted for Davis-Grunsky loan application for construction of
   28
                                                    - 6-
                                      JOINT REPORT OF EARLY MEETING
Case 2:19-cv-06325-DSF-JEM Document 34 Filed 03/09/20 Page 7 of 14 Page ID #:507



    1   water improvements; Coastal Commission approval conditions for COP 13 2-18;
    2 Coastal Commission approval conditions for COP 482-10; District Ordinance 3-86.
                                                           2
    3         County of San Luis Obispo's Key Documents:
    4   North Coast Area Plan; Public Works LCP Policy No. l -Availability of Service
    5 Capacity; Titles 19, 22 and 26 of the San Luis Obispo County Code; Ordinance Nos.
    6 2477,2506,2743,2867,2889,2895,2905,2932,2946,2955,2957A,2989,3005,
    7 3017,3019,3029,3066,3091,3155,3178,3194,3213,3227,3241,3260,3298,

    8 3321, 3348, 3368, and 3389 and related administrative records; 2005 Resource

    9 Management System (RMS) Annual Report approved by the Board of Supervisors

   10 on December 20, 2005; the County 2008 Resource Management System (RMS)

   11   Annual Report approved by the Board of Supervisors on February 10, 2009; the
   12   2009-2010 Resource Management System (RMS) Resource Summary Report
   13 approved by the Board of Supervisors on April26, 2011; the 2010-2012 Resource
   14 Summary Report approved by the Board of Supervisors on March 12, 2013; the

   15   2012-20 14 Resource Summary Report approved by the Board of Supervisors on
   16 May 5, 2015; and the 2014-2016 Biennial Summary Report ofthe Resource

   17 Management System approved by the Board of Supervisors on May 16, 20 17;

   18 Cambria Community Services District Emergency Permit DRC20 13-001112 for the

   19 Cambria Emergency Water Supply Project and related administrative record

   20 including documents related to grant funding and annual reports submitted by the

   21   CSD to the County; Cambria Community Services District Emergency Permit
   22 ZON20 14-00693 related to the removal of hazardous trees; September 20 15

   23   Amended Final Technical Memorandum entitled Percolation Zone Study of Pilot-
   24 Study Groundwater Basins in San Luis Obispo County, California, prepared by

   25   Stillwater Sciences for the Upper Salinas-Las Tablas RCD; March 17, 2015 San
   26 Luis Obispo County Grand Jury Report entitled "IN A STATE OF
   27

   28   2
         The County of San Luis. Obispo here~y reserves the right to disclose any further
        documents that 1t may use m support of Its defense.
                                                - 7-
                                   JOINT REPORT OF EARLY MEETING
Case 2:19-cv-06325-DSF-JEM Document 34 Filed 03/09/20 Page 8 of 14 Page ID #:508




    1   EMERGENCY? ASSESSING FIRE RISK IN CAMBRIA;" Staff report and
    2 attachments related to October 17, 2017 hearing on Plaintiff Windeler's Variance

    3 request (DRC-2016-001111); Documents related to Proposition 84 grant funds and

    4 the Cambria CSD Emergency Water Supply project; Coastal Development Permit

    5 Nos. DRC 2019-00093,; Urban Water Management Plans and related Appendices;
    6 Cambria Community Services District Water Master Plan and FEIR; Cambria Water

    7   Supply Alternatives Engineering Technical Memorandum prepared November 27,
    8 2013 by COM Smith.

    9         In addition to the documents identified by the County, Cambria Community
   10 Services District designates the following Key Documents: Water Master Plan and

   11   EIR for same; 2000 Urban Water Management Plan and all subsequent updates;
   12   Local Coastal Plan and underlying documents; Army Corps of Engineers reports
   13 regarding the water condition and project alternatives; All the documents that were
   14 relied upon in justifying the SWF (your help in identifying these specifically would

   15 be great); SWF SEIR; Coastal Commission staff reports for various projects that

   16   have been appealed over the years (and some of the underlying documents
   17 referenced therein); 2015 Groundwater Management Plan and earlier Groundwater

   18   Management Plans;
   19         e.    Damages:
   20               Plaintiffs' damages consist of the following:
   21               i)     For denial of water and sewer service roughly $250,000 to
   22                      $300,000 per lot; or
   23               ii)    For denial of development oflots roughly $150,000 to $400,000
   24                      per lot;
   25               iii)   For unnecessary legal fees and processing costs, roughly
   26                      $50,000;
   27               iv)    Prejudgment Interest (amount cannot be estimated at this time)
   28

                                                   - 8-
                                      JOINT REPORT OF EARLY MEETING
Case 2:19-cv-06325-DSF-JEM Document 34 Filed 03/09/20 Page 9 of 14 Page ID #:509



    1         f.   Insurance: whether there is insurance coverage, the extent of
    2              coverage, and whether there is a reservation ofrights.
    3 None.
    4         g.    Motions:
    5         Plaintiffs intend to file a motion to amend to add numerous additional
    6   plaintiffs. Defendants County of San Luis Obispo and Cambria Community Services
    7   District intend to file a Motion for Summary Judgment after discovery is complete.
    8         h.    Manual for Complex Litigation: whether all or part of the procedures
    9              ofthe Manual for Complex Litigation should be utilized.
   10   The manual need not be utilized in the current configuration of the case. However,
   11   in the event that leave to amend is granted and a large number of plaintiffs are
   12 added, the Court and parties may wish to re-visit the issue, along with all of the

   13   relevant deadlines suggested by this report.
   14         1.     Status o{Discovery: a discussion of the present state of discovery,
   15   including a summary of completed discovery.
   16         J.    Discovery Plan:
   17         Based on the current configuration of parties, Plaintiffs plan to submit all
   18 forms of written discovery to Defendants, to be completed no later July 31, 2020;

   19 Plaintiffs plan to undertake PMK deposition(s) of the District regarding

   20   (I) District "processing" of water and sewer service applications;
   21   (2) Availability and feasibility of providing water and sewer service to all
   22   undeveloped legal lots in Cambria, the District's plans and efforts to obtain
   23   additional sources of water and/or additional sewer capacity;
   24 (3) (If necessary after written discovery) The collection and payment to District

   25   (and its predecessor in interest) of special assessments or any other by lot owners
   26 relating to water or sewer service;
   27

   28
                                                   - 9-
                                      JOINT REPORT OF EARL\' MEETING
Case 2:19-cv-06325-DSF-JEM Document 34 Filed 03/09/20 Page 10 of 14 Page ID #:510



     1         k.    Discovery cut-off:
     2         In current case configuration, September 1, 2020. If numerous additional
     3 plaintiffs are added, it may be too early to set a date, but the parties would suggest a

     4 date around July 1, 2021.

     5         1.     Expert discovery:
     6 Initial expert disclosures: November 15, 2020 (In current configuration):

     7 Rebuttal expert witness disclosures: November 13, 2020 (In current configuration):

     8         m.     Dispositive motions:
     9         Plaintiffs or Defendants may seek motion for summary adjudication.
    10 Dispositive motions to be brought no later than October 15, 2021 (In current

    11   configuration).:
    12         n.    Settlement/Alternative Dispute Resolution (ADR):
    13         The parties agree that it is premature to order ADR in this case and that to the
    14   extent any ADR is ordered, it should be after dispositive motions have been ruled
    15 upon by the Court.
    16         0.    Trial estimate:
    17 Under current case configuration, the parties estimate a 21 day jury trial. Plaintiffs

    18 estimate they will call 9-10 witnesses. Defendant County of San Luis Obispo

    19 estimates it will call 5-7 witnesses. Defendant Cambria Community Services

    20 District estimates it will call 8-10 witnesses.

    21         p.    Trial counsel: the name(s) ofthe attorney(s) who will try the case.
    22 For Plaintiffs: Currently Mark D. Alpert. However, a motion to substitute counsel is

    23   anticipated to be filed (if not already filed) on behalf of new counsel who will serve
    24   as trial counsel, Craig Collins and Timothy Kassouni. For Defendant County of
    25   San Luis Obispo, Jon Ansolabehere. Defendant County of San Luis Obispo
    26   anticipates associating additional counsel who will try the case. Defendant Cambria
    27 Community Serviced District anticipates associating additional counsel who will try

    28 the case.


                                       JOINT REPORT OF EARLY MEETING
Case 2:19-cv-06325-DSF-JEM Document 34 Filed 03/09/20 Page 11 of 14 Page ID #:511



     1         q.    Independent Expert or Master: No independent master is necessary at
     2   this point. The Parties and Court may wish to reconsider this issue in the event leave
     3 to amend is granted, adding numerous additional Plaintiffs.

     4         r.   Timetable:
     5         The attached schedule is based on the current state of pleadings and parties.
     6 In the event leave to amend is granted to add numerous additional plaintiffs, it may

     7 be premature to set a trial date, but the relevant deadlines should be extended by

     8 roughly six to nine months.

     9         s.   Other issues:
    10 Dated: March 9, 2020                     GREGORY BEAM & ASSOCIATES, INC.
    11
    12
                                               By:            Is/ Mark D. Alpert
                                                     Mark D. Alpert
    13                                               Attorneys for Plaintiffs and Petitioners
    14
         Dated: March 9, 2020                   CARMEL & NACCASHA LLP
    15
    16
                                               By:            Is/ Michael M. McMahon
    17
                                                           Attorneys for Defendant Cambria
    18                                                     Community Services District
    19
         Dated: March 9, 2020                  RITA L. NEAL
    20
                                               County Counsel
    21
    22                                         By:         /s/ Jon Ansolabehere
    23                                               Chief Deputy County Counsel
                                                     Attorneys for Defendant County of
    24                                               San Luis Obispo
    25
    26
    27
    28
                                                  - 11 -
                                     JOINT REPORT OF EARLY MEETING
Case
case 2:19-cv-06325-DSF-JEM
     2:19-cv-06325-DSF-JEM Document
                           Document 34
                                    31 Filed
                                       Filed 03/09/20
                                             01/13/20 Page
                                                      Page12 of914Page
                                                           9 of    Page10ID #:512
                                                                          #:483
                        SCHEDULE OF PRETRIAL AND TRIAL DATES
    CASE NAME:
    CASE NO:
                                                                       Weeks
                                                                              Plaintiff(s) Defendant(s) Court's
     Matter                                                     Time   before                           Order
                                                                               Request       Request
                                                                        trial
                                                                8:30             5/11/21     5/11/21
     TrialBcourt) (length 21 days) (Tuesday)
                                                                am
     For Court Trial
                                                                                 4/20/21     4/20/21
     Lodge Findings ofFact and Conclusions of Law, LR                     3
     S·2 and S        · of Direct Testimonv
     Pretrial Conference, LR 16;                 (Monday)       3:00      4      4/12/21     4/12/21
     HearinSI on Mntinns in Limine                              nm
     For Jurv Trial
                                                                                 3/29/21     3/29/21
     Lodge Pretrial Conference Order, LR 16-7;
     File Agreed Set of Jury Instructions and Verdict
     Forms;                                                               6
     File ~tatement Regarding Disputed Instructions,
     Verd1cts, etc.;
     File Onn'ositions to Motions in l imine          '

     For Jurv Trial                                                              3/22/21      3/22/21
     File Memo of Contentions ofFact and Law LR 16-4·
     Exhibit & Witness Lists, LR 16-5,6;        '        '
                                                                          7
     File Status Report Regarding Settlement;
     File Motions in Limine

                                                                                 2/22/21      2/22/21
     Last date to conduct ADR Proceeding, LR 16-15                        12

     Last day for hearing motions, LR 7         (Monday)        1:30      14     0/15/20'      2/ 2/ 21
                                                                 nm

     Non-expert Discovery Cut-off                                        21+     7/1/20       1 / 15/21

     Expert Disclosure (initial)                                               IL0/15/ 20 12/15/20

     Expert Disclosure (rebuttal)                                                l/13/20      1/15/21

     Expert Discovery Cut-off                                            21+ 112/15/20        2/15/21

     Last Date to Amend Pleadings or Add Parties                                 6 / 1/20     6 / 1 i 20




               LR 16-15 ADR Choice:       0 1.       USMJ                            D      3. Outside ADR

                                          I8J.. 2.   Attorney Settlement Panel




                                                       Exhibit A

                                                         - 9-
Case 2:19-cv-06325-DSF-JEM Document 34 Filed 03/09/20 Page 13 of 14 Page ID #:513



     1                                  PROOF OF SERVICE
    2        WINDELER, et al. v. CAMBRIA COMMUNITY SERVICES DISTRICT, ET AL.
     3                           Case No. 2: 17-cv-08536 -DSF- (JEMx)
     4   STATE OF CALIFORNIA, COUNTY OF ORANGE
     5
             I am employed in the County of Orange, State of California. I am over the
     6 age of 18 years and am not a party to the within action. My business address is
       23113 Plaza Pointe Drive, Smte 100, Laguna Hills, CA 92653. On March 9, 2020,
     7 I caused the foregoing document(s) described as:

     8            AMENDED JOINT REPORT OF EARLY MEETING
                  [FRCP RULE 26(b ); CD-LR 26-1]
     9

    10   to be served on the interested parties in this action as follows:
    11
         n  By placing 0 the original     na true copy thereof enclosed in sealed envelopes
    12   aadressed as statea below or [XX] by sending a copy as stated and addressed below:
    13
                                    SEE ATTACHED SERVICE LIST
    14

    15        (8J BY ELECTRONIC SERVICE. I certify that I electronically filed the
       foregomg with the Clerk of the Court for the United States District Court, Central
    16 District of California bx using_the CMIECF system. I certify that all participants in
       the case are registered CMIECF users and that service will be accomplished by the
    17 CMIECF system.

    18
             I declare under penalty of perjury under the laws of the State of California that
    19 the foregoing is true and correct.
    20       Executed on March 9, 2020, at Laguna Hills, California.

    21
                                                      ~~
                                                      .
    22                                                    Sandra Beck
    23

    24

    25

    26

    27

    28

                                              PROOF OF SERVICE
Case 2:19-cv-06325-DSF-JEM Document 34 Filed 03/09/20 Page 14 of 14 Page ID #:514




     1                                 SERVICE LIST
     2    WINDELER, et al. v. CAMBRIA COMMUNITY SERVICES DISTRICT, ET AL.
     3                       Case No. 2:19-cv-06325 -DSF(JEMx)
     4 Rita L. Neal, Esq.                       Michael M. McMahon, Esq.
       Jon Ansolabehere, Esq.                   CARMEL & NACCASHA, LLP
     5 County Counsel
       County of San Luis Obispo                1908 Spring Street
     6 1055 Monterey St;J. Room D320            Paso Robles, CA 93446
       San Luis Obispo, cA 93408                Phone: 805-226-4148
     7 Phone: 805-781-5400
       Fax: 805-781-4221                        Fax: 805-226-4147
     8 Email: jansolabehere@co.slo.ca.us        Email: mmcmahon@carnaclaw.com
     9
       Attorne}!_s for Defendant and Respondent, Attorneys for Defendant and Respondent,
    10 COUNTYOF SAN LUIS OBISPO                  CAMBRIA COMMUNITY SERVICES
    11                                           DISTRICT

    12

    13

    14

    15

    16

    17
    18

    19

    20

    21

    22
    23

    24

    25
    26

    27

    28


                                        PROOF OF SERVICE
